EXHIBIT 99.2 T H STRATEGIC MANAGEMENT LIMITED FINANCIAL STATEMENTS FOR THE YEARS ENDED AUGUST 31, 2 1 T H STRATEGIC MANAGEMENT LIMITED FINANCIAL STATEMENTS FOR THE YEARS ENDED AUGUST 31, 2 CONTENTS Pages Report of Independent Registered Public Accounting Firm 3 Balance Sheets 4 Statements of Operations 5 Statements of Comprehensive Income 6 Statements of Changes in Stockholder’s Equity 7 Statements of Cash Flows 8 Notes to the Financial Statements 9– 15 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS AND THE BOARD OF DIRECTORS OF T H STRATEGIC MANAGEMENT LIMITED We have audited the accompanying balance sheets of T H Strategic Management Limited (the “Company”) as of August 31, 2013 and 2012, and the related statements of operations, comprehensive income, statement of changes in owners’ equity, and cash flows for the years ended August 31, 2013 and 2012. The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of T H Strategic Management Limited as of August 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two-year period ended August 31, 2013 in conformity with accounting principles generally accepted in the United States of America. /s/ UNION POWER HK CPA LIMITED UNION POWER HK CPA LIMITED Certified Public Accountants Hong Kong, People Republic of China October 20, 2013 3 T H STRATEGIC MANAGEMENT LIMITED BALANCE SHEETS (IN US DOLLARS) August 31, August 31, Assets Current assets Cash $ $ Accounts receivable, net Prepaid expense - Total current assets Total assets $ $ Liabilities and stockholder’s equity Current liabilities Accrued liabilities $ $ Deposit received - Income tax payable Due to directors Total current liabilities Total liabilities Commitments and contingencies Stockholder’s equity Common stock, 10,000 shares authorized with US$0.13 par value; 1 share issued and outstanding as ofAugust 31, 2013 and 2012 1 1 Retained earnings Accumulated other comprehensive income Total stockholder’s equity Total liabilities and stockholder’s equity $ $ See notes to financial statements. 4 T H STRATEGIC MANAGEMENT LIMITED STATEMENTS OF OPERATIONS (IN US DOLLARS) For the year ended August 31, For the year ended August 31, Revenue $ $ Less: Operating expenses: Direct cost of revenue ) ) General and administrative expenses ) ) Total operating expenses ) ) Operating profit/(loss) ) Other income: Sundry income - Profit/(loss) before income taxes ) Less: Income tax expense ) - Net profit/(loss) after income taxes $ $ ) See notes to financial statements. 5 T H STRATEGIC MANAGEMENT LIMITED STATEMENTS OF COMPREHENSIVE INCOME (IN US DOLLARS) For the year ended August 31, For the year ended August 31, Net profit/(loss) $ $ ) Other comprehensive income 46 Comprehensive income/(expense) $ $ ) See notes to financial statements 6 T H STRATEGIC MANAGEMENT LIMITED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY (IN US DOLLARS) Common Stock, with US$0.13 Par Value Accumulated Other Number of Retained Comprehensive Total Share Amount Earnings (expense)/income Equity Balance as of August 31, 2011 1 $
